United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-570
Issued: June 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 23, 2014 appellant filed a timely appeal of an October 23, 2013 merit
decision of the Office of Workers’ Compensation Programs denying further merit review.
Because over 180 days elapsed between the most recent merit decision of June 12, 2012, to the
filing of this appeal, the Board lacks jurisdiction to review the merits of her case, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 3, 2011 appellant, then a 53-year-old automation clerk, who injured her left
rotator cuff in the performance of duty. She alleged on October 3, 2011 that she was unable to
1

5 U.S.C. § 8101 et seq.

lift because of her shoulder pain. OWCP accepted appellant’s claim for left shoulder rotator cuff
syndrome on November 28, 2011.
Appellant filed claims for wage-loss compensation from November 18 through
December 30, 2011. OWCP requested additional medical evidence in support of her claims on
January 12, 2012. On October 31, 2011 appellant’s attending physician, Dr. Peter Lum, Boardcertified in physical medicine and rehabilitation, advised that appellant could not reach above the
left shoulder and lift, carry, push or pull more than five pounds. He noted that light duty was
accommodated and she returned to full-time work.
By decision dated February 15, 2012, OWCP denied appellant’s claim for wage-loss
compensation from November 18 through December 30, 2011. It found that Dr. Lum supported
that she could perform full-time light-duty work.
On March 5, 2012 appellant requested a review of the written record by an OWCP
hearing representative from the February 15, 2012 decision. She submitted a January 25, 2012
report by Dr. Stella W. Tadaki, a Board-certified internist, who found that appellant was not able
to tolerate a full eight-hour shift. Appellant stated that she had been working only six hours a
day because her pain became severe and her medications caused drowsiness. Dr. Tadaki reduced
appellant’s light duty to six hours a day.
In a note dated January 30, 2012, Dr. Lum stated that appellant could perform light duty
from January 30 through February 29, 2012. He advised that she should work no more than six
hours a day with no reaching above the left shoulder and no pushing, pulling, lifting or carrying
more than five pounds. In a note dated February 7, 2012, Dr. Lum noted that appellant could
work eight hours a day with restrictions. In a separate note of February 7, 2012, he advised that
she should work only six hours a day with restrictions. Dr. Lum repeated his additional
restrictions of working only six hours a day for the period February 24 through March 23, 2012
on February 24, 2012. He stated that appellant’s medication made her drowsy.
Appellant filed additional claims for compensation. In a letter dated April 6, 2012,
OWCP noted that she had requested 35.09 hours of intermittent leave without pay for the period
February 25 through March 8, 2012. It requested additional medical evidence in support of these
claims.
In a decision dated April 6, 2012, OWCP denied appellant’s claim for compensation for
the period February 25 through March 8, 2012. It issued a decision on May 14, 2012 again
denying her claim for compensation for the period February 25 through March 8, 2012.2
On May 14, 2012 OWCP referred appellant to Dr. Steven A. Kaneshiro, a Board-certified
orthopedic surgeon for a second opinion evaluation. On May 25, 2012 Dr. Naomi Morita, a
Board-certified internist, released appellant to return to full duty.

2

OWCP issued a second decision dated April 6, 2012 denying wage-loss compensation for the period January 28
to February 10, 2012.

2

On June 11, 2012 appellant requested a review of the written record pertaining to the
May 14, 2012 OWCP decision.
On June 12, 2012 the hearing representative issued a decision affirming OWCP’s
February 15, 2012 denial of appellant’s claim for compensation for total disability for the period
November 18 through December 30, 2011, but modified the denial to reflect that she was entitled
to four hours of compensation for each day that she received medical treatment during that
period.
In a report dated March 5, 2012, Dr. Lum stated that appellant was off work from
March 2 through 5, 2012 and on modified activity from March 6 through 27, 2012 working six
hours a day. He noted that medications made her drowsy. Dr. Lum indicated that appellant
could perform modified duty six hours a day from March 23 through April 27, 2012 in a note
dated March 23, 2012.
On July 27, 2012 Dr. Kaneshiro noted appellant’s history of injury on October 3, 2011
and her release to return to light-duty work on October 19, 2011 as well as her return to regular
duty on April 29, 2012. On exanimation he found no objective findings to support ongoing
residentials or disability. Dr. Kaneshiro diagnosed left shoulder rotator cuff tendinitis as a result
of her October 3, 2011 employment injury. He found that appellant was currently able to
perform her date-of-injury position and required no further medical treatment. Dr. Kaneshiro
stated that she was totally disabled through October 13, 2011 and capable of modified work on
October 14, 2011.
In a note dated April 25, 2013, Dr. Lum released appellant to perform full-duty work on
April 29, 2012.
By decision dated October 16, 2012, the hearing representative found that the medical
evidence did not establish that appellant was partially disabled for 35.09 intermittent hours
between February 25 and March 8, 2012. She found that Drs. Lum and Tadaki did not provide
adequate medical rationale to support their conclusions that appellant could not work eight hours
a day for the period in question.
On October 10, 2013 appellant requested reconsideration. She submitted the March 5
and 23, 2012 notes from Dr. Lum, indicating that she should work six hours a day with
restrictions from March 6 through 27 and March 23 through April 27, 2012. Appellant also
submitted an April 25, 2012 note from Dr. Lum advising that she could return to full duty on
April 29, 2012.
By decision dated October 23, 2013, OWCP declined to reopen appellant’s claim for
consideration of the merits on the grounds that the evidence submitted was repetitious.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
3

5 U.S.C. §§ 8101-8193, 8128(a).

3

Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.4 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.5
ANALYSIS
Appellant requested reconsideration of OWCP’s hearing representative’s October 16,
2012 decision denying intermittent periods of disability from February 25 through March 8, 2012
due to her accepted left shoulder injury. She submitted reports from Dr. Lum dated March 5, 23
and April 25, 2012. These reports were of record at the time of the hearing representative’s
October 16, 2012 decision and previously considered. As these reports are repetitious or
duplicative of those already of record and previously reviewed by OWCP, they are not sufficient
to require OWCP to reopen appellant’s claim for reconsideration of the merits.6 The Board finds
that she did not comply with the requirements of section 10.606(b) of OWCP’s regulations and
that OWCP properly declined to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits on October 23, 2013.

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

6

See Eugene F. Butler, 36 ECAB 393, 398 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

